Cook, J.,
concurring. I concur with the judgment of the majority but dissent from the syllabus. Primarily, my disagreement is with the concept that any negligence of a client, whether or not it directly interferes with the accountant’s performance, can reduce the client’s recovery. I would hold, instead, that comparative negligence may be applied only to negligent acts of a client that contribute to the accountant’s failure to perform according to the standards of the accounting profession. Other negligence by the client, such as the claimed negligence of Scioto here, is to be considered in the context of whether Scioto’s damages proximately resulted from its own conduct as opposed to the profession*480al negligence of Price Waterhouse. I would adopt the reasoning of the court of appeals affirming the trial court’s decision not to instruct on comparative negligence in this case.
I also note that although the majority finds that the trial' court erred in granting the motion in limine, error may not be predicated on a preliminary ruling. The resulting exclusion of evidence offered at trial may be raised as error on appeal and Price Waterhouse claims such error.
Douglas, J., concurring in part and dissenting in part. I concur with the syllabus of the majority and the discussion in the opinion supporting the syllabus. I respectfully dissent from the judgment of the majority and the remainder of the opinion.
This case involves a plethora of issues including (1) comparative negligence, (2) intervening or superseding cause, (3) judicial estoppel, (4) measure of damages, (5) prejudgment interest, (6) post-judgment interest, (7) the “two issue” rule, and (8) remittitur. Herein, I deal only with comparative negligence and judicial estoppel.
I
Comparative Negligence
The majority properly says that “any negligence by a client, whether or not it directly interferes with the accountant’s performance of its duties, can reduce the client’s recovery. * * *
“ * * * Thus, comparative negligence is the law of Ohio in negligence cases, including professional negligence cases, where appropriate. * * *
“ * * * Accordingly, the trial court erred in granting the motion in limine as to PW’s comparative negligence defense and in failing to give an instruction on comparative negligence to the jury.” (Emphasis added.)
Notwithstanding all the foregoing, the majority then finds that because PW was permitted to present “extensive evidence tending to show that Scioto’s own conduct was a cause of its losses,” the error of the trial court in granting the motion in limine was “cured by the court of appeals’ remittitur and, therefore, did not constitute prejudicial error.” (Emphasis added.)
This is the first place that I respectfully part company from the majority. In Marshall v. Gibson (1985), 19 Ohio St.3d 10, 12, 19 OBR 8, 10, 482 N.E.2d 583, 585, we said that the judge in that case “must be reversed on the grounds that the trial judge committed prejudicial error in refusing to instruct the jury on comparative negligence * * I recognize that it can be argued that the rule emanating from Marshall (that it is error not to instruct the jury on comparative negligence when the evidence dictates such a charge) was based on the particular *481facts of Marshall. However, given the unequivocal statement of the majority herein that it was error for the trial court not to give an instruction on comparative negligence, it is difficult to ignore the teachings of Marshall in this regard. My reason for so concluding is simple — we will never know what the jury might have decided had the jury had all the evidence before it that the granting of the motion in limine precluded.
II
Judicial Estoppel
The doctrine of judicial estoppel prevents a party from staking out a position in a subsequent action that is inconsistent with a position taken in a prior action. In the case at bar, I believe that Scioto took a position that was inconsistent with a prior position taken by it in a Kentucky court.
As set forth by the majority, the Richmond Place project was largely destroyed by fire on June 1, 1983. The fire, caused by a welder’s torch, placed the project in serious jeopardy as to sales, revenues and competition for the existing market. At the time of the commencement of the Richmond Place project, Lexington, Kentucky, had no comparable facility.
On August 13, 1984, Scioto sued its general contractor, Foster & Creighton Company (“F & C”), in a Kentucky court. In that suit, Scioto presented evidence that the negligence of F & C had caused Scioto $11.8 million in damages. The depositions of at least two of Scioto’s corporate officers were taken. Each swore that the Richmond Place project was on sound financial footing prior to the fire and that the subsequent failure of the venture was attributable to the fire. Because of a liquidated damages clause in the contract between Scioto and F & C, the maximum Scioto could obtain from F & C was $1.2 million. Before trial, the parties settled for something less than the full amount.
In the case at bar (the “Ohio” case), Scioto claims that the failure of the project was due to the negligence of PW and that the fire caused Scioto no more real harm in the long run. One of the same corporate officers whose deposition was taken in the Kentucky suit now says, in the Ohio case, that the value of the project was not destroyed by the fire but the project was, instead, a failure before the fire.
On this point, Scioto’s position in the Ohio case cannot be reconciled with its position in the Kentucky case. However, the court of appeals decided that Ohio does not recognize the doctrine of “judicial estoppel” in cases like the one now before us. I disagree.
In Fish v. Lake Cty. Bd. of Commrs. (1968), 13 Ohio St.2d 99, 102, 42 O.O.2d 290, 292, 234 N.E.2d 590, 592, this court took the position that a party who had *482previously, in a judicial proceeding, successfully asserted one of two inconsistent substantive rights may not, in a later judicial proceeding, assert the other inconsistent right. While the term “judicial estoppel” is not used in the case, it is fair to say, I believe, that the term is descriptive of the case holding.
If the position taken by Scioto in the Kentucky suit is to be given credence (as it was), then Scioto should not now be heard, in the Ohio case, to say something entirely different from and contradictory to the position it took in the Kentucky case. This is not just the old “two bites of the apple” theory. This is total consumption of the same apple twice — a seemingly impossible feat.
Ill
Conclusion
For the foregoing as well as some additional reasons, I respectfully dissent.
Moyer, C.J., and Wright, J., concur in the foregoing opinion.